DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2. 	Claims 1-20 are pending. Claims 4 and 14-15 are withdrawn. No new subject matter is added. 
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1, 5, 7, 8, 11, 13, 16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chandrasekar et al. (US 20080306458 A1), hereinafter referred to as “Chandrasekar”.
Regarding claim 1, Chandrasekar teaches a drain tray assembly (platform (110)) for use during a medical procedure comprising (see Abstract): a fluid impermeable pan layer (chamber 
Regarding claim 5, Chandrasekar further teaches wherein the porous foam layer is shaped complementary to the fluid impermeable pan layer (the shape of the pad (41) can include any combination of polygonal and arcuate elements, see Paragraph [0077]).
Regarding claim 7, Chandrasekar further teaches wherein the porous foam layer comprises a first block configured to fit over the basin of the fluid impermeable pan layer and a second block configured to fit over the sloping surface of the fluid impermeable pan layer (the shape of the pad (41) which may be made of two different layers can include any combination of polygonal and arcuate elements, see Paragraph [0077])).
Regarding claim 8, Chandrasekar further teaches wherein the porous foam layer includes one or more compounds selected from anticoagulants, lubricants, emollients, antiseptics, antibiotics, and antifungals (pad (41) can include an outer layer such as an anti-bacterial coating, see last line of Paragraph [0077]).
claim 11, Chandrasekar teaches a system for draining fluids during a medical procedure comprising (see Abstract): a drain tray assembly (platform (110)) including a fluid impermeable pan (chamber (112) having support layer (114) and drip tray (144), see Figure 3B) having a basin (body member (112) is in the shape of a basin, see Figure 3B), a sloping surface forming a flow path in the direction of the basin (drip tray (144) inclined lengthwise to proximal end of chamber (112), see Paragraph [0060]), a drainage outlet (opening (118)) within the basin (see Figure 3B), and a porous foam layer (gel pad layer, which may be foam, (126) having perforations that allow fluid to pass through, see Paragraph [0051]) having a top work surface (see below), and a bottom surface supported upon the fluid impermeable pan (gel pad layer (126) which is positioned above layer (114) are supported by drip tray (144), see below); the top work surface has an orientation, relative to a horizontal plane, that ranges from parallel to the horizontal plane to parallel to the sloping surface (foam layer (126) which is configured to lay on top of support layer (114) can slope gradually, but has an angle less than drip tray (144) but greater [AltContent: textbox (Bottom work surface connected to drip tray (144))][AltContent: textbox (Top work surface)][AltContent: arrow][AltContent: arrow]than 0 degrees, see Paragraph 
    PNG
    media_image1.png
    189
    565
    media_image1.png
    Greyscale
[0061]); and the porous foam layer being structured to pass fluids from the top work surface to the sloping surface of the fluid impermeable pan (gel foam layer (26/126) may include openings or perforations, see Paragraph [0051]) (see Figure 3A), and the sloping surface (144) of the fluid impermeable pan being structured to convey 
Regarding claim 13, Chandrasekar further teaches wherein the porous foam layer (126) includes one or two pieces (one piece, see Figure 3B), and is mated with the drain tray (configured to be shaped and attached to support layer (114), see last half of Paragraph [0051]).
Regarding claim 16, Chandrasekar teaches a method of draining fluids during a medical procedure (a surgical platform for efficient collection and disposal of fluids of a patient, see Abstract) comprising: receiving fluids on a porous work surface formed on a layer of foam material of a drain tray assembly (gel pad layer (126) can cover substantially the entire top surface of the support platform (114), see Paragraph [0064])(gel pad layer (26/126) may be foam, see Paragraph [0051]); passing the fluids from the porous work surface through the layer of foam material toward a layer of a fluid impermeable material of a drain tray of the drain tray assembly (passing through gel foam layer (126) and support layer (114) via apertures (116a), see Figure 3A); conveying the fluids under the force of gravity toward a drainage outlet of the drain tray by way of a sloping surface (144) of the layer of the fluid impermeable material of the drain tray (see Paragraph [0060]) (see Figure 3B); and draining the fluids out of the drain tray by way of the drainage outlet (draining fluids via outlet (118), see Paragraph [0060]).
Regarding claim 18, Chandrasekar further teaches applying suction to the drainage outlet (the drains (118) can be hooked to wall suction to collect irrigation fluid, see Paragraph [0060]).
claim 19, Chandrasekar further teaches supporting a limb of a patient upon the porous work surface (the support platform (114) is configured to receive an extremity of a patient, see Paragraph [0012]).
Regarding claim 20, Chandrasekar further teaches wherein the supporting of the limb of the patient includes supporting the limb upon one or more foam blocks of the foam material positioned upon the drain tray (gel pad (126) disposed over at least a portion of the support platform (114) to support the patient's forearm, wrist, hand, and/or fingers, see Paragraph [0014]).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekar.
claim 2, Chandrasekar teaches all of the limitations as discussed above in claim 1. However, Chandrasekar the current invention, as depicted in Figure 3B, does not explicitly disclose wherein the basin includes a second sloping surface angled toward the drainage outlet.
Figure 2D-E of Chandrasekar teaches wherein the basin includes a second sloping surface angled toward the drainage outlet (drip tray (44) can have two surfaces sloped towards openings (18), see Figure 2D-E). 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the drip tray (44) to include two surfaces sloped towards openings (18), as taught in Figure 2D-E. The modification can aid in the transport of fluid and assist in collecting and direct irrigation fluid and contamination (see Paragraph [0048]). Furthermore, it is to be understood that the features of the various embodiments described herein are not mutually exclusive and can exist in various combinations and permutations (see Paragraph [0019]).
9.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekar in view of Parsell et al. (US 20170281446 A1), hereinafter referred to as “Parsell”.
Regarding claim 3, Chandrasekar teaches all of the limitations of claim 1, as discussed above and further teaches a drape assembly (220) having a drape (232), and a plurality of fasteners (239) releasably attaching the drape assembly to at least one of the fluid impermeable pan layer or the porous foam layer (enclosure (220) are removably secured to the perimeter of the platform (210), see Paragraph [0080]) (see Figures 9A-D). However, Chandrasekar does not explicitly disclose an elastically deformable frame supporting the drape.

Chandrasekar and Parsell are analogous art because both deal with an extremity support device used for capturing fluids during surgical procedures. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the drape assembly of Chandrasekar and replace it with the drape assembly having an elastically deformable frame, as taught by Parsell. Parsell teaches a deformable frame can allow the drape to be manipulated into a desired shape (see Paragraph [0051]).
10.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekar in view of McCarver (US 5349965 A).
Regarding claim 6, Chandrasekar teaches all of the limitations, as discussed above in claim 1. However, Chandrasekar does not explicitly disclose wherein a perimeter of the porous foam layer is fluid impermeable.
Mcarver teaches wherein a perimeter of the porous foam layer (10) is fluid impermeable (top layer (10) may have selected areas of liquid permeability and impermeability which includes the perimeter, see Col. 3 lines 21-22).
Chandrasekar and McCarver are analogous art because both deal with a drainage tray system used for surgical procedures. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the foam layer of Chandrasekar and further .
11.	Claim 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekar in view of Kerns et al. (US 20120325704 A1), hereinafter referred to as “Kerns”.
Regarding claim 9, Chandrasekar teaches all of the elements as discussed above in claim 1. However, Chandrasekar does not explicitly disclose wherein the fluid impermeable pan layer and the porous foam layer are within a sealed, sterile storage envelope.
Kerns teaches wherein the fluid impermeable pan layer and the porous foam layer are within a sealed, sterile storage envelope (a surgical tray alongside other surgical items can prepackaged and sterilized together for shipment to hospitals, see Paragraph [0053]).
Chandrasekar and Kerns are analogous art because both deal with a tray system used for surgical procedures. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the surgical drain tray of Chandrasekar and further include the drain tray to be sealed within a sterile storage envelope, as taught by Kerns. Kerns teaches the sterile packaging maintains sterility of the sterile field while simplifying the number of people and systems needed for a procedure. This can reduce the need for sterile assistants to the surgeon or additional hardware (see Paragraph [0010]).
Regarding claim 10, Chandrasekar and Kerns teaches all of the limitations, as discussed above in claim 9, and Kerns further teaches wherein a drape assembly is within the sealed, .
12.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekar in view of LaRooka (US 4243214 A).
Regarding claim 12, Chandrasekar teaches all of the limitations, as discussed above in claim 11, and further teaches a drape assembly (enclosure (220)) coupled with the drain tray assembly (can engage platform (110), see Paragraph [0078]. However, Chandrasekar does not explicitly disclose a fluid collection device coupled with the drainage outlet.
LaRooka teaches a fluid collection device (waste receptacle (18)) coupled with the drainage outlet (see Figure 4). 
 Chandrasekar and LaRooka are analogous art because both deal with a drainage tray system used for surgical procedures. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the drainage outlet of Chandrasekar and further include the outlet to be connected to a fluid collection device, as taught by LaRooka. LaRooka teaches the waste receptacle allows the device to be portable, compact, inexpensive and easy to use caddy which has operating support surfaces that are readily sterilizable and disposable (see Col. 2 lines 3-6).
13.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekar in view of Goldberg et al. (US 6387379 B1), hereinafter referred to as “Goldberg”.
Regarding claim 17, Chandrasekar teaches all of the limitations, as discussed above in claim 16 and further teaches the foam material (gel layer (126) which can be foam, see 
Goldberg teaches wherein a polymeric material (layer (126), of Chandrasekar) is heparinized to prevent fluid coagulation (heparin can be bonded o synthetic polymers for anticoagulant properties, see Col. 2 lines 51-67).
Chandrasekar and Goldberg are analogous art because both deal with a medical device that deal with the improvement of handling blood/fluids. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the foam layer of Chandrasekar and further include the foam layer to be heparinized, as discussed in Goldberg. Goldberg teaches heparin is an extremely effective anti-coagulate which can be modified with blood contacting materials to assist with controlling scarring (see Col. 20 lines 51-61).
Response to Arguments
14.	Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive. 
Specifically, Applicant argues in claim 1 the positioning pad (41) in Chandrasekar is not described as being porous nor any other structure described as porous as the word “porous” does not appear in the prior art.
In response to applicant argument that Chandrasekar fails to disclose the positioning pad (41) to be porous, the examiner respectfully disagrees that Chandrasekar fails to teach this limitation. As discussed in paragraph [0077], the pad (41) can be made from a relatively soft, semi-spongy material. This “semi-spongy material” limitation would allow one ordinarily skilled 
Specifically, Applicant argues in claim 1 the positioning pad (41) is positioned on top of gel pad (26) and not on top of the “fluid impermeable pan layer”.
In response to applicant’s that Chandrasekar fails to disclose the positioning pad (41) being positioned on the fluid impermeable pan layer, the examiner respectfully disagrees that Chandrasekar fails to teach this. The claim does not require the positioned pad to be directly on top of the fluid impermeable pan layer. Even if the claim did require this limitation, the gel pad can extend over all or any portion of the support platform and in paragraph [0058] describes “The pad (41) can be secured in place on the support platform (14) by, for example, an adhesive, friction, hook and loop type fastener, or other mechanical means”. Therefore Chandrasekar teaches the positioning pad can be secured to the fluid impermeable pan layer.
Specifically, Applicant argues in claim 11 and 16 fails to teach the “porous layer” because gel pads are made from non-porous material and although Chandrasekar describes foam as an alternative material, the foam does not necessarily be porous (could be closed cell foam). Also applicant argues a sloped configuration would not be necessary to prevent collection of fluids on the pad if the gel pad (26) were porous.
In response to applicant’s argument that Chandrasekar fails to disclose the gel pads (26/126) to be “porous” and a sloped configuration would not be necessary to prevent collection of fluids on the pad if the gel pad were porous, the examiner respectfully disagrees that Chandrasekar fails to teach this. Chandrasekar discloses a gel pad that can be made from a foam material. It would be known to one skilled in the art that a foam material, regardless if it’s . 
Conclusion
15.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./ (1/21/2022)Examiner, Art Unit 3781                                                                                                                                                                                                        
/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        21 January 2022